UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7541



CLAUDIS B. GREEN,

                                               Plaintiff - Appellant,

          versus


JOHN W. WILLIAMS, Head Nurse - Camp 27,

                                                Defendant - Appellee,


          and


D. W. BARNES, Head Physician - Camp 27,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (CA-03-596-2)


Submitted:   January 13, 2005              Decided:   January 20, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claudis B. Green, Appellant Pro Se. Carlene Booth Johnson, PERRY
& WINDELS, Dillwyn, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Claudis B. Green appeals the order of the magistrate

judge*   granting   the   Defendant’s   motion   for   summary   judgment,

denying Green’s motion for summary judgment, and dismissing his

action under 42 U.S.C. § 1983 (2000).       We have reviewed the record

and find no reversible error.           Accordingly, we affirm on the

reasoning of the magistrate judge.        See Green v. Williams, CA-03-

596-2 (E.D. Va., Sept. 17, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




     *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).

                                  - 3 -